Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00326-CV

             IN THE INTEREST OF T.H.J., C.H.J., J.H.J., and P.H.J., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00096
                    Honorable Charles E. Montemayor, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 2, 2020.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice